DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 24, 2021 has been entered.  In addition, in response to the Amendment filed on August 24, 2021, claim 26 has been added; claims 1-26are pending and presented for examination. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-6, 9-13, 24-25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee et al (US Pub No. 2013/0301541 A1.)

Regarding claim 1, Mukherjee discloses “obtaining, by an apparatus, resource unit information identifying a physical uplink channel” (see Mukherjee figure 2, ¶ 0039; receiving by the UE, Response (RAR) addressed to the random access radio network temporary identifier (RA-RNTI) associated with the selected preamble including timing adjustment information and an uplink resource allocation for the PUSCH), “determining, by the apparatus, an identifier at least in part based on the resource unit information identifying a physical uplink channel” (see Mukherjee fig. 2 and 0041; using the allocated PUSCH resource, the UE transmits its assigned Radio Network Temporary Identifier C-RNTI).  Moreover, Mukherjee discloses the limitation of “and using, by the apparatus, the identifier for transmission of a physical uplink data will be transmitted on the PUSCH).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the physical uplink channel is the physical uplink shared channel (PUSCH)”; (see Mukherjee fig. 2 and ¶ 0039, ¶ 0043).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the resource unit information comprises at least one of time resource unit information, frequency resource unit information, and sub resource unit information associated with the physical uplink channel.”; (see Mukherjee fig.21, step 230, ¶ 0239)

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “altering data for transmission by the PUSCH”; (see Mukherjee fig. 2 step 230 and ¶ 0039)

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein altering the data for transmission by the PUSCH includes at least one of a scrambling operation and a masking operation”; (see Mukherjee ¶ 0072, ¶ 0081)

Regarding claim 9, claim 4 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the time resource unit information pertaining to at least one data resource unit comprises an index representing a system frame, subframe, time slot, mini-slot or OFDM symbol”; (see Mukherjee ¶ 0032, ¶ 0081, ¶ 0200)

Regarding claim 10, claim 9 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the frequency resource unit information pertaining to the at least one data resource unit comprises an index representing a sub-band, PRB3 (physical resource block), PRB set, PRG (PRB3 group), SC (sub-carrier) or BWP (bandwidth part)”; (see Mukherjee ¶ 0207, ¶ 0208)

Regarding claim 11, claim 9 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the sub resource unit information pertaining to the at least one data resource unit is representative of a codebook/codeword, sequence, interleaver pattern, mapping pattern, demodulation reference signal, preamble or spatial, power, layer or port domain”; (see Mukherjee ¶ 0045, ¶ 0049)

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the resource unit information associated with the physical uplink channel is explicitly configured or indicated by at least one of a broadcasting channel and a dedicated semi-static channel (RRC)”; (see Mukherjee ¶ 0048, ¶ 0049)

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “implemented by at least one UE.”; (see Mukherjee Fig. 2)

Claims 24 - 25 are the apparatus claims corresponding to the method claims 1 - 2 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 2.  Claims 24 – 25 are rejected under the same rational as claims 1 - 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3 is rejected under 35 USC 103 as being unpatentable over Mukherjee et al (US Pub No. 2013/0301541 A1.).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose wherein the physical uplink channel is a physical random access channel (PRACH).  However, Mukherjee discloses utilizing PRACH (See Mukherjee ¶ 0031 - ¶ 0034). It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee before him or her, to modify the invention of Mukherjee to implement the invention using PRACh. The suggestion for doing so would have been to be able to carry random access preambles used for initiation of random access procedure.



Claims 7, 8, 15-22 are rejected under 35 USC 103(a) as being unpatentable over Mukherjee et al (US Pub No. 2013/0301541 A1.) in view of Lee et al (US Pub. No. 20180270854 A1).

Most of the limitations of claim 7 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose using the identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by a first identifier.  However, Lee discloses a using the identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) The suggestion for doing so would have been transmitting emergency data without latency and with high reliability (¶ 0004).

Most of the limitations of claim 8 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose determining a second identifier based on second resource unit information different from the resource unit information; using the second identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by the first identifier.  However, Lee discloses determining a second identifier based on second resource unit information different from the resource unit information; using the second identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by the first identifier; (See Lee ¶ 0180, 298).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and Lee before him or her, to modify the invention of Mukherjee to use an identifier such as  C-RNTI to configure PDCCH for transmission. The suggestion for doing so would have been transmitting emergency data without latency and with high reliability (¶ 0004).

Regarding claim 15, Mukherjee discloses “obtaining, by an apparatus, resource unit information associated with a physical uplink channel” (see Mukherjee figure 6, ¶ 0208; receiving, by UE, SI information and information associated with time/frequency resources information; ¶ 0219; discloses such time/frequency resources will be utilized to transmit data through PUSCH), “determining, by the apparatus, an identifier at least in part based on the resource unit information” (see Mukherjee ¶ 0218; an identifier (ID) of the eNB or a cell, a temporary C-RNTI, information associated with a time slot where the UE preamble is received, determined included in the RAR message).  Moreover, Mukherjee discloses the limitation of “and using, by the apparatus, the identifier for transmission” (see Mukherjee ¶ 0219; transmit data through a PUSCH through use of time/frequency resources information included in the UL grant information).    
Lee does not appear to explicitly disclose “and using the identifier for transmission of a physical downlink channel”.  However, Lee discloses and using the identifier for transmission of a physical downlink channel; (See Lee ¶ 0180, 298).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and Lee before him or her, to modify the invention of Mukherjee to use an identifier such as  C-RNTI to configure PDCCH for transmission. The suggestion for doing so would have been transmitting emergency data without latency and with high reliability (¶ 0004).

Claims 16 - 22 are the method claims corresponding to the method claims 2 - 13 that have been rejected above.  Applicant attention is directed to the rejection of claims 2 - 13.  Claims 16 – 22 are rejected under the same rational as claims 2 - 13.

Claims 14, 23 and 26 are rejected under 35 USC 103(a) as being unpatentable over Mukherjee et al (US Pub No. 2013/0301541 A1.) in view of Hong et al (US Pub. No. 2019/0393987 A1).


Most of the limitations of claim 14 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose wherein the identifier is a grant-free radio network temporary identifier (GF-RNTI).  However, CAO discloses wherein the identifier is a grant-free radio network temporary identifier (GF-RNTI; (See Hong ¶ 0131).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and CAO before him or her, to modify the invention of Mukherjee to use an identifier such as  GF-RNTI to configure PDCCH for transmission. The suggestion for doing so would have been so user identification information (e.g., radio network temporary identifier (RNTI)) may be positioned adjacent to other control information with high reliability (¶ 0131).

Claim 23 the method claims corresponding to the method claim 14 that have been rejected above.  Applicant attention is directed to the rejection of claim 14.  Claim 23 is rejected under the same rational as claims 14.

Regarding claim 26, claim 14 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the identifier is the GF-RNTI that is different from a cell TD, a cell radio network temporary identifier (C-RNTD, and a preamble ID, and wherein the GF-RNTI is used for scrambling data in the transmission of the PUSCH”; (See Hong ¶ 0131)



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468